DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2022 has been entered.
 
Status of the Claims
By amendment filed February 22, 2022 claims 1, 17 and 45, claims 43 and 50 have been cancelled and claims 51 through 53 are new. Claims 1 through 8, 12 through 15, 17, 18, 29 through 36, 42, 44 through 49 and 51 through 53 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 12-15, 17, 18, 29, 31-36, 42, 44-47, 49 and 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Hochsmann et al (U.S. Patent # 7,807,077) in view of Muller et al (U.S. Patent Publication No. 2010/0326620) and Zaretskiy et al (U.S. Patent # 6,139,619).
	In the case of claim 1, Hochsmann teaches a method for constructing bodies/three-dimensional forms layer by layer by providing particulates/construction material mixture and contacting the particulates with a binder (Abstract and Column 1 Lines 12-16). 

	After forming the thin layer of particulate/construction material mixture Hochsmann teaches having printed selected areas of the layer with a binder using a 3D printer (Column 1 Lines 20-32 and Column 7 Lines 35-55).
	Furthermore, Hochsmann teaches having repeatedly repeated the steps of spreading and printing until the desired three-dimensional form was produced (Abstract and Column 9-10 Claim 1).
	Hochsmann does not specifically teach that the binder was comprised of a water glass in the form of an aqueous alkali silicate and at least one phosphate comprising alkali phosphate dissolved therein. However, Hochsmann teaches that the binder was any material which could be used to firmly couple adjoining particulates including inorganic binders such as silicates 
	Muller teaches a mold material mixture used for forming casting molds comprising a refractory base molding material in the form of sands such as olivine and a binder based on water glass (Abstract and Page 4 Paragraphs 0038-0042). Muller teaches that the binder based on water glass comprised an aqueous alkali silicate solution in the form of sodium or potassium silicate dissolved in water and a phosphate (Pages 4-5 Paragraph 0049).
	Based on the teachings of Muller, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used the binder based on water glass of Muller as the binder in the process of Hochsmann because the binder of Muller was a known inorganic silicate binder in the art for forming casting molds made of sand and therefore one of ordinary skill in the art would have had a reasonable expectation of success in the combination.
	Though Muller teaches that the binder comprised a phosphate Muller does not teach that the phosphate was dissolved in the binder and was specifically an alkali phosphate.
	Zaretskiy teaches an inorganic binder system comprising water-glass/silicate (Abstract and Column 4 Lines 38-50) used to form sand molds (Column 6 Lines 19-30). Zaretskiy further teaches that known phosphates used in water-glass based binders included water soluble/dissolvable phosphates such as sodium polyphosphates (Column 4 Line 60 through Column 5 Line 37).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used a sodium polyphosphate as the phosphate component in the binder of Hochsmann in view of Muller and therefore dissolve the phosphate 
	None of the references teaches that the binder had a dynamic viscosity at 25 ℃ of greater than 1 mPas and less than 25 mPas. However, section 2144.05.II.A of the MPEP states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Furthermore, Hochsmann teaches that the viscosity of the binder was a relevant process parameter affecting the binder’s ability to be dispensed from a print head (Column 4 Lines 49-53).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal values for the binder viscosity of Hochsmann in view of Muller and Zaretskiy through routine experimentation since the viscosity of the binder affected the ability of the binder to be dispensed from a print head.
	None of the references teach that the phosphates were present in a molar ratio of phosphate to silicon dioxide in a range of 0.5 or less. However, Zaretskiy teaches that the ratio of phosphates to silicates affected the gelling/dissolving of the mixture in water (Column 15 Lines 10-61) and as was discussed previously it would have been obvious to have determined optimal values for cause effective variables through routine experimentation.
	Furthermore, though Hochsmann teaches that the construction material comprised silica (Column 4 Lines 20-29) Hochsmann does not specifically teach that the silica was amorphous 
	Muller teaches that the taught process was used to form a mold using amorphous silicon dioxide (Abstract).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have included amorphous silica in the construction material of Hochsmann in view of Muller and Zaretskiy since amorphous silica was a known material used in the art of forming molds.
	As for claims 2, 4 and 29, Hochsmann teaches having cured the binder in the printed areas through heating in a furnace followed by removing unbounded particulate (Abstract and Column 8 Lines 20-39 and 47-51). Furthermore, Muller teaches that the binder material based on water glass was cured through heating in a furnace and by means of microwaves to remove water from the binder (Page 11 Paragraphs 0126-0127).
	As for claim 3, Hochsmann teaches an embodiment wherein the curing of the printed areas took place layer by layer (Abstract).
	As for claims 5, 6 and 31-33, Hochsmann teaches that the refractory molding base material/particulate included quartz and olivine (Column 4 Lines 20-29). Furthermore, as was discussed previously, Hochsmann taught that the construction material mixture was entirely the particulate and therefore the construction material mixture of Hochsmann was 100% by weight the refractory molding base material/particulate.
	As for claims 7 and 34, Hochsmann teaches that the refractory molding base material/particulate had an average grain diameter in the range of 90 to 210 micrometers 
	As for claims 8 and 35-36, Hochsmann teaches that the binder was used in an amount of less than 2% by weight based on the base material (Column 8 Lines 15-19), which overlapped with the claimed range of 0.5% by weight to 7% by weight, 0.56% by weight to 6% by weight and 1% by weight to 5.0% by weight. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	As for claims 12-14 and 42, Hochsmann teaches that the printing of the binder was carried out using a printing head with a plurality of nozzles each individually selectively controllable wherein the print head was movable in at least one plane and controlled by a computer. Hochsmann further teaches that the print head was a drop on demand print head using piezo technology. (Column 6 Line 58 through Column 7 Line 8 and Column 7 Lines 35-55)
	As for claims 15 and 44, as was discussed previously, Muller taught that the binder contained phosphates and it would have obvious to have used sodium polyphosphates as the phosphate.
	As for claims 17, 18 and 47, neither Hochsmann nor Muller taught that the binder contained borates including water-soluble borates. However, Zaretskiy teaches having included a water soluble borate in the form of potassium tetraborate into the binder which made the binder more resistant to humidity (Column 28 Lines 30-64).
	Based on the teachings of Zaretskiy, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have included potassium 
	As for claim 45, none of the references theca that the phosphates were present in a molar ratio of phosphate to silicon dioxide in a range of at least 0.01. However, Zaretskiy teaches that the ratio of phosphates to silicates affected the gelling/dissolving of the mixture in water (Column 15 Lines 10-61) and as was discussed previously it would have been obvious to have determined optimal values for cause effective variables through routine experimentation.
	As for claim 46, none of the references teach that the borates in the binder were present in a molar ratio of borate to silicon dioxide in a range of 0.01 to 0.5. However, as was discussed previously, the presence of borates affected the humidity resistance of the binder system. Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal concentrations for the borate in the binder system, and therefore the ratio of borate to silicon dioxide, through routine experimentation because the amount of borate in the binder system affected the humidity resistance of the binder.
	As for claim 49, Hochsmann teaches that the layer was spread out to have a thickness of 0.15 to 0.3 mm (Column 7 Lines 20-26), which was within the claimed range of 0.1 to 2 mm.
	As for claims 51-53, as was discussed previously, it would have been obvious to have used the amorphous silicon dioxide of Muller in the build material of Hochsmann. Muller further teaches that the silica had a surface area of less than 400 m2/g (Page 5 Paragraph 0055) and was present in the binder in the range of 2 to 80% by weight (Page 8 Paragraph 0095). Both the taught ranges overlap with the required ranges. In the case where the claimed ranges "overlap or In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.








Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hochsmann et al in view of Muller et al and Zaretskiy et al as applied to claim 2 above, and further in view of Oriakhi et al (U.S. Patent # 7,381,360).
	The teachings of Hochsmann in view of Muller and Zaretskiy as they apply to claim 2 have been discussed previously and are incorporated herein.
	Though Hochsmann teaches having cured the printed areas after constructing each layer Hochsmann does not teach having cured the printed areas after constructing 3 to 8 printed layers.
	Oriakhi teaches a process for solid free-form fabrication of a three dimensional object by selecting depositing a liquid phase binder on a layer of particulate (Abstract). Oriakhi further teaches that the liquid phase binder was cured either layer by layer or periodically (Column 6 Lines 55-58).
	Based on the teachings of Oriakhi, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have cured the printed areas of Hochsmann in view of Muller and Zaretskiy periodically instead of layer by layer because as taught by Oriakhi the results would have been the same and therefore one of ordinary skill would have had a reasonable expectation of success in the modification. As for the specific number of layer constructed before curing, as was discussed previously, it would have been obvious to have determined optimal values for result effective variables through routine experimentation and therefore it would have been obvious to have determined the optimal number of printed layers .

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Hochsmann et al in view of Muller et al and Zaretskiy et al as applied to claim 47 above, and further in view of Brown (U.S. Patent # 4,233,078).
	The teachings of Hochsmann in view of Muller and Zaretskiy as they apply to claim 47 have been discussed previously and are incorporated herein.
	Though it would have been obvious to have included an alkali borate in the binder composition of Hochsmann in view of Muller and Zaretskiy none of the references teach having included disodium tetraborate decahydrate in the binder.
	Brown teaches a refractory composition used to form monolithic refractory structures comprising refractory aggregate in a binder wherein the composition further included disodium tetraborate decahydrate in order to reduce the loss of plasticity of the mixture during storage and inhibit fungi formation during storage (Abstract, Column 1 Lines 6-10 and 44-55 and Column 2 Lines 41-48).
	Based on the teachings of Brown, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have included disodium tetraborate decahydrate in the binder of Hochsmann in view of Muller and Zaretskiy in order to inhibit fungi formation and loss of plasticity.

Response to Arguments
Applicant's arguments filed February 22, 2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments concerning the binder taught by Hochsmann is not persuasive because disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP section 2123.II. Furthermore, though Hochsmann may teach some binders which are originally solid Hochsmann clearly teaches that the binder is dispensed as a fluid by a binder fluid dispenser (Column 7 Lines 35-45).
Furthermore, applicant’s arguments concerning the claimed viscosity range and the phosphate to silica ratio range are not persuasive because applicant has not provided any evidence that these claimed ranges produced unexpected and superior results over the prior art. Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims… In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.III.A. Applicant has not provided any evidence regarding the criticality of the claimed ranges.

Conclusion
	Claims 1 through 8, 12 through 15, 17, 18, 29 through 36, 42, 44 through 49 and 51 through 53 have been rejected. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712